Citation Nr: 1744990	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-17 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for residuals of a right ankle sprain with osteoarthritis.

2. Entitlement to special monthly compensation (SMC) based on a need for regular aid and attendance.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1966 to April 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In May 2015, the Board remanded the case for additional development, which has been completed.  The matters have since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System and the Virtual VA electronic claims file.


FINDINGS OF FACT

1. The Veteran's residuals of a right ankle sprain with osteoarthritis are productive of marked limited motion of the ankle; without evidence of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy. 

2. The Veteran does not have anatomical loss, or loss of use, of both feet, or of one hand and one foot, or blindness in both eyes with visual acuity of 5/200 or less, as a result of his service-connected disabilities.

 3. The Veteran is not permanently bedridden, or so helpless as to be in need of regular aid and attendance of another person as a result of his service-connected disabilities.

4. The Veteran's service-connected disabilities do not prevented him from securing or following a substantially gainful occupation.

CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 20 percent for residuals of a right ankle sprain with osteoarthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5271 (2016).

2. The criteria for SMC based on a need for regular aid and attendance are not met.  38 C.F.R. § 1114(l)(West 2014); 38 C.F.R. §§ 3.159, 3.350, 3.352 (2016).

3. The criteria for entitlement to a TDIU, on an extraschedular basis, are not met.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Prior to the initial adjudication of the claim in August 2011, the RO satisfied its duty to notify the Veteran.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1). 

VA's duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159.  VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Relevant service treatment and post-service medical records have been associated with the claims file.  Moreover, the record reflects substantial compliance with the Board's May 2015 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also, the Veteran was afforded VA examinations in February 2011 and April 2016, which are fully adequate.  Hence, the duties to notify and to assist have been met.

Law and Analysis

Increased Rating - Residuals of a Right Ankle Sprain with Osteoarthritis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Ratings are assigned based on the average impairment of earning capacity resulting from a service-connected disability.  38 C.F.R. § 4.1.  Where two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate when the factual findings show distinct times where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Additionally, the Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Veteran's service-connected residuals of a right ankle sprain with osteoarthritis is rated at 20 percent, pursuant to the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5003-5271.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.20 (2016).  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Id. A 20 percent rating is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Id.

Degenerative arthritis of the ankle is rated under Diagnostic Codes 5270 through 5274.  Id.  The award of a 20 percent rating for the Veteran's marked limited motion of the ankle is the maximum rating allowed under Diagnostic Code 5271.  However, a separate or higher rating is warranted where the evidence shows either ankylosis of the ankle (Diagnostic Code 5270); ankylosis of the subastragalar or tarsal joint (Diagnostic Code 5272); malunion of the os calcis or astragalus (Diagnostic Code 5273); or astragalectomy (Diagnostic Code 5274).  Id.    

When assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

May to November 2010 VA treatment records documented complaints of ankle pain and an uneven gait.  The Veteran had intermittent valgus and varus motions at the ankle and traumatic arthropathy involving the ankle.  He also exhibited bilateral ankle instability with intermittent varus collapse.  He reported a prior right ankle chipped bone.  He stated that his gait was progressively worsening.  He experienced several near falls and "zigged zagged" when he walked up the aisle at church.  He was prescribed a low strap and a right ASO (lace up ankle brace).  He required the use of a straight cane for ambulation.  

A February 2011 VA general examination showed that the Veteran had developed degenerative changes with pain, limited range of motion, lack of stamina, instability, and swelling.  He experienced weekly ankle joint flare-ups of moderate severity upon prolonged standing and walking.  However, this was alleviated with elevation, medication, and limitation of activity.  He had a dorsiflexion of 0 to 10 degrees and plantar flexion of 0 to 38 degrees.  There was evidence of pain with range of movement; however, there was no loss of range of movement with repetitive use.  He reported that flare-ups limited his overall mobility by 25 percent.  He had overall bony joint enlargement tenderness to palpation over the medial malleolus.  There was no evidence of ankylosis or inflammatory arthritis.  He had difficulty with gait and balance and had required gait training and a shoe lift.  He also had left pelvic obliquity related to his right ankle.

In January 2014, the Veteran was diagnosed with posterior tibial tendonitis with slight valgus with weight bearing.  His range of motion in his ankle was good and within the functional limit.  His ankle muscle strength was normal.  See January 2014 VA Kinesiotherapy Note

By April 2015, the Veteran's ankle issues consisted of gait and ankle instability with pronation of his right foot.  See April 2015 VA Kinesiotherapy Note.

Pursuant to the Board's May 2015 remand, the Veteran was afforded a VA joint examination in April 2016.  His diagnoses of record were lateral collateral ligament sprain (chronic/recurrent); tendonitis (Achilles/peroneal/posterior tibial); osteoarthritis of the ankle; and instability of the ankle with pronated foot.  The Veteran primarily had an increasingly unsteady gait secondary to right ankle instability with multiple associated stumbling episodes and falls.  He reported having functional loss in his ankle that had worsened his gait and affected his activity level such as having to give up squatting due to pain.  On examination, he had an initial ankle dorsiflexion of 0 to 15 degrees and plantar flexion of 0 to 40 degrees.  The limitation in motion exhibited pain and contributed to his functional loss as a "Mr. Fix-it" and laborer.  There was evidence of pain with weight bearing.  There was objective evidence of mild tenderness to palpation in the lateral malleolar area of his ankle.  Additionally, there was objective evidence of crepitus.  He had no additional loss of function or range of motion after repetitive use.  He had a dorsiflexion of 0 to 10 degrees and plantar flexion of 0 to 35 degrees with repetitive use over a period of time.  He had pain, fatigue, and weakness that significantly limited his functional ability.  He reported flare-ups of the ankle when he stood for long periods and when he took the stairs.  Although the examination was not conducted during a flare-up, the results were medically consistent with the Veteran's statements describing functional loss during flare-ups.  With flare-up, he had a dorsiflexion of 0 to 5 degrees and a plantar flexion of 0 to 30 degrees in which pain, fatigue, weakness, and lack of endurance significantly limited his functional ability.  Other factors contributing to the Veteran's ankle disability were less movement than normal, weakened movement, instability of station, disturbance of locomotion, and interference with standing.   He had normal muscle strength with no muscle atrophy in right ankle.  The examiner suspected ankle instability or dislocation but there was no laxity compared with the opposite side.  The Veteran did not now have or had he ever had "shin splints", stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or a talectomy (astragalectomy).  He had associated right lateropulsion.  He routinely used a certain style of boot that stabilized his ankle while ambulatory.  Finally, the Veteran's ankle condition impacted his ability to work.

The aforementioned evidence reflects that the Veteran's residuals of a right ankle sprain with osteoarthritis has been manifested by consistent symptoms of chronic pain, fatigue, weakness, tenderness, swelling, lack of endurance, less movement than normal, instability, disturbance of locomotion, interference with standing, and limited range of motion.  Again, the award of a 20 percent rating for the Veteran's marked limited motion of the ankle was the maximum rating allowed under Diagnostic Code 5271.  As there is no evidence of record showing that the Veteran has ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy, the remaining applicable Diagnostic Codes 5270 and 5272-5274 are not applicable.  Additionally, there is no x-ray evidence of arthritis in the right ankle and another major joint to warrant a separate rating under Diagnostic Code 5003.

With respect to the possibility of assigning a higher rating under 38 C.F.R. §§ 4.40  and 4.45, there is no indication in the medical evidence of record that any subjective complaints, such as pain, fatigue, incoordination, or weakness, result in additional limitation of function so as to meet the criteria for a higher evaluation.  Evidence of pain is an important factor for consideration.  However, the Court has held that "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  See Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Moreover, the April 2016 VA examiner noted no additional limitation upon repetitive use.  As such, an increased rating is not warranted for the Veteran's ankle under the Deluca criteria.

The Board acknowledges the lay testimony and statements regarding the severity of the Veteran's symptoms, including his chronic pain with prescription narcotic analgesics and his alternative gait and posture.  See also October 2010 and December 2011 VA Forms 21-4138 Statement In Support of Claim; June 2013 VA Form 9 Appeal to Board of Veterans' Appeals.  Laypersons are competent to attest to physical symptoms that are experienced or observed.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds that the lay evidence describing the symptoms in this case does not establish a greater degree of functional impairment.  

The Board finds that the preponderance of the evidence is against the claim for a separate or higher evaluation in excess of 20 percent for service-connected residuals of a right ankle sprain with osteoarthritis.  The Board finds that there is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to this claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


SMC

The Veteran contends that he is entitled to SMC on the basis of need for regular aid and attendance because he is at high risk for falling and requires supervised care.  See October 2010 VA Form 21-4138 Statement In Support of Claim.  

Under 38 U.S.C.A. § 1114(l), SMC is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3.350(b).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment. 

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352 (a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance). 

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).

On VA examination in April 2016, the Veteran functional impairments were permanent.  He was not permanently bedridden or currently hospitalized.  He could travel beyond his current domicile alone and there were no restrictions on when he could leave his home.  Although he became dizzy once or more per day and had moderate memory loss, these imbalances did not affect his ability to ambulate.  Accordingly, he rarely used a cane and did not need aid for ambulation.  He could walk without assistance of another person for up to a few hundred yards.  Right ankle instability led to stumbles and falls almost daily.  Thus, he purchased a rigid boot that stabilized his ankle while ambulatory.  The Veteran had chronic cervicalgia and lumbago related to degenerative disk disease/degenerative joint disease, that reduced his range of motion in all quadrants.  He had normal function in his upper extremities.  The function of his lower extremities was abnormal with limitation of joint motion and lack of coordination.  He had abnormal weight bearing due to right foot pronation related to instability and right lateropulsion.  The Veteran problems had nothing to do with his mental competency.  His best-corrected vision was 5/200 or worse in both eyes.  He could perform all self-care functions.  His typical daily activities consisted of assisting another family member.  

Based on the foregoing, the Board finds that SMC based on the need for aid and attendance is not warranted.

The evidence of record demonstrates that, as the result of his service-connected right ankle disability, the Veteran does not have anatomical loss or loss of use of both feet, or of one hand and one foot.  In addition, the record does not reflect that the Veteran is bedridden.  The record does not demonstrate that he is dependent in activities of daily living, and needs assistance with meal preparation, medication, finances, chores, and transportation.  He only requires assistance of another person for distances that exceed a few hundred yards.  Additionally, the record reflects that the Veteran assists another family member.  

For the foregoing reasons, the Board finds that the Veteran is not in need of regular aid and attendance due to his service-connected disabilities alone.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular TDIU

The Veteran contends that he is unemployable due to chronic pain in his ankles, knees, hips, and low back.  He stated that one of his legs was now shorter from compensating for pain and that his feet were in bad shape.  He reported that he loses his balance due to an alternative gait and posture and requires supervised care due to being at high risk of falling.  He must take narcotic analgesics for pain and he stated that this alone rendered him unemployable.  See October 2010 VA Form 21-4138 Statement In Support of Claim; see also December 2011 VA Form 21-4138 Statement In Support of Claim.  

A total disability rating for compensation based on a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). Consideration shall be given to the Veteran's level of education, special training, and previous work experience.  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service-connected for residuals of a right ankle sprain with osteoarthritis, rated as 20 percent disabling.  Hence, the Board finds that the Veteran does not meet the schedular requirement for the award of a TDIU due to service-connected disabilities under 38 C.F.R. § 4.16(a).  

Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the issue of entitlement to a TDIU may be referred to Director of VA's Compensation Service (Director) for extraschedular consideration and awarded on an extraschedular basis under 38 C.F.R. § 4.16(b).  Here, upon the May 2015 Board remand, the RO referred the Veteran's TDIU claim for extraschedular consideration in November 2016. 
 
The Board notes the Veteran was provided a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability in January 2011.  To date, he has not responded or provided the requested information.  

Social Security Administration (SSA) records document that the Veteran worked on an assembly line from 1974 to 1994, as a custodian from August 1994 to January 1995, and with an asphalt paving crew from May 1995 to November 1996.  He had not engaged in any substantial gainful activity since September 1998.  The SSA determined that the Veteran was disabled due to chronic ischemic heart disease and disorders of the back.  See December 2000 SSA Decision; February 2001 SSA Disability Determination and Transmittal.

A February 2011 VA examination showed that the Veteran was no longer able to work in construction and in a factory because they required prolonged standing and walking.  Additionally, the Veteran was prevented from being able to do heavy exertional activity that required walking or prolonged standing because of generalized ankle instability, gait abnormality, and problems with ankle balance.  However, the VA examiner concluded that it was possible that he was employable in some type of sedentary position with the above restrictions.

An April 2016 VA examiner found that the Veteran's ankle condition impacted his ability to perform intense labor or work that involved prolonged standing, walking, running, squatting, stairs, ladders, or uneven terrain.

In January 2017, the Director found that a review of the evidentiary record failed to demonstrate that the Veteran was unable to secure or follow substantially gainful employment due to his service-connected right ankle disability.  The Director conceded that the record showed limitation of motion and pain of the right ankle that resulted in functional loss to include affecting the Veteran's gait.  However, the Director found that the right ankle disability was not shown to be so severe to render the Veteran unemployable.  The Director stated that although the right ankle symptomatology would have caused some level of impairment in the Veteran's previous laborer-intensive occupations, the record did not demonstrate that the service-connected disability would preclude gainful employment in other occupational fields, to include those requiring some physical work with lighter exertion requirements, as well as in a sedentary setting.  

Here, the Board finds that an award of TDIU, on an extraschedular basis, is not warranted.  In that regard, the evidence of record is consistent with the Director's January 2017 findings.  The Board observes that the Veteran became disabled in September 1998 due to his heart and back conditions.  See February 2001 SSA Disability Determination and Transmittal.  

Although the Veteran believes that he cannot secure or follow a substantially gainful occupation as a result of his service-connected right ankle disability, including from taking narcotic analgesics to control his pain, the probative weight of the evidence is against the claim.  The Board emphasizes that the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, 4 Vet. App. at 363.  In the absence of probative evidence to the contrary, other than the Veteran's own contentions, the Board finds that unemployability due to residuals of a right ankle sprain with osteoarthritis, alone, has not been shown.  

In denying an award of TDIU, the preponderance of the evidence weighs against a finding that the Veteran's service-connected disability alone renders him unable to obtain and retain substantially gainful employment, nor is the evidence in a state of equipoise on that question.  As such, the Veteran's claim for a TDIU, on an extraschedular basis, is denied.  


ORDER

Entitlement to an increased rating in excess of 20 percent for residuals of a right ankle sprain with osteoarthritis is denied.

Entitlement to SMC based on a need for regular aid and attendance is denied. 

Entitlement to TDIU, on an extraschedular basis, is denied.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


